
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 174
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Issa (for himself
			 and Mr. Smith of Texas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the President should recognize the importance of auto dealerships to
		  communities across the country by encouraging remedies for those franchises
		  eliminated during recent car manufacturer bankruptcies.
	
	
		Whereas car dealerships have a long established and
			 important relationship with communities across the country;
		Whereas car dealerships employ over 1,000,000 people
			 nationwide with each dealership employing an average of 55 people;
		Whereas car dealerships sponsor many community events in
			 each of the communities in which they serve;
		Whereas the owners of car dealerships made large
			 investments and other sacrifices in establishing and building their businesses,
			 sometimes for generations;
		Whereas the global financial collapse affected every
			 industry dependent upon consumer purchasing, and none more so than new car
			 sales;
		Whereas General Motors and Chrysler entered bankruptcy
			 proceedings and dissolved numerous dealership franchises claiming doing so was
			 needed to preserve the manufacturers’ long-term viability;
		Whereas many of the dissolved dealerships had histories of
			 strong sales, even up until their dissolution;
		Whereas many of the dissolved dealerships wished to stay
			 in business;
		Whereas experienced dealerships provide expertise and
			 leadership for the manufacturer they represent;
		Whereas the dissolved dealerships had an innate value in
			 reputation, brand, and territory;
		Whereas upon dissolution this value was transferred to
			 remaining franchisees for no consideration;
		Whereas the Federal Government now owns a significant
			 interest in both General Motors and Chrysler; and
		Whereas Congress recognizes the inherit unfairness,
			 without sufficient process, of the dissolution of these franchises: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that the
			 President should work to find creative and constructive remedies that are
			 mutually beneficial to both the auto manufacturers and injured parties.
		
